Order filed, April 24, 2020.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-20-00075-CV
                                 ____________

                     JACKIE R. STEVENSON, Appellant

                                            V.

     EDWARD L. ROBERTS AND CRST EXPEDITED, INC., Appellee


                     On Appeal from the 61st District Court
                              Harris County, Texas
                       Trial Court Cause No. 2019-09041


                                     ORDER

      The reporter’s record in this case was due April 22, 2020. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Jessica Chang, the court reporter, to file the record in this appeal
within 15 days of the date of this order.


                                  PER CURIAM


Panel Consists of Justices Bourliot, Hassan and Poissant.